DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-9 are rejected under 35 U.S.C. 103 as being unpatentable over Sugita (WO2013038677A1) in view of Matsushita (US20140120417A1; Matsushita is 102(a)(2) art) and Kwak (US20060051662A1).
Regarding claim 1, Sugita teaches a lithium-ion battery ([001]-[002]), comprising:
	a first plate (positive electrode plate 1a, FIG. 2a; [029]) comprising a first current collector (see [027]), a first film (the term is understood to mean “active material”; the active material is coated on the current collector, see [027]; FIG. 2a shows the “film” as the dark portion (no reference sign is provided)) and a first lead (collector tab 12, FIG. 2A; [029]), 
wherein the first film is disposed on the first current collector (see [027]) and is provided with a first recess (exposed portion 22, FIG. 2A; [027]) configured to receive the first lead (see FIG. 2a), and the first lead is electrically connected to the first current collector (see FIG. 2a; the structure is inherently present since a “collector tab” is necessarily electrically connected to the current collector);
a second plate (negative electrode plate 2a, FIG. 13; [030], [056]) comprising a second current collector (see [027]), a second film (the active material is coated on the collector, see [027]) and a second lead (negative electrode lead 6, FIG. 2b; [027]),
wherein the second film is disposed on the second current collector and is provided with a second recess (exposed portion 31, FIG. 2b) configured to receive the second lead (see FIG. 2b), and the second lead is electrically connected to the second current collector (the structure is inherently present since a “collector tab” is necessarily electrically connected to the current collector); and
	 a separator (separator 3, FIG. 1; [069]) disposed between the first plate and the second plate (see FIG. 1);
	wherein a length of a portion of the first lead in the first recess is less than a width of a remaining portion of the first film from an edge of the first insulating glue layer covering the first film to an edge of the first film opposite to the first recess (see FIG. 2a; since the length of the alleged first lead covers ~1/4 of the width of the current collecting plate (top-to-bottom), the limitation is held to be met).
Sugita does not teach (limitation 1) a first insulating glue layer, disposed on a first location of a surface of the first lead or (limitation 2) a second insulating glue layer is disposed on a second location of the surface of the first film corresponding to the second lead in a thickness direction of the first plate and the second plate.  
	However, Matsushita teaches the deficient limitation 1. Matsushita relates to electrodes having exposed portions with a lead bonded thereto (abstract) and is thus analogous art.
	Matsushita teaches an electrode (any of embodiments of Figs 4-7, see, e.g., Fig. 4a) having a recessed portion (non-coated portion 21b) with an electrode lead (lead 25) disposed in the recessed portion. The electrode lead (lead 25) is covered with an insulating glue (e.g., resin tape of protective tape 27, see [0052]). Thus Matsushita teaches a first insulating glue layer, disposed on a first location of a surface of the first lead.
	Furthermore, Kwak teaches deficient limitation 2. Kwak relates to a wound electrode assembly (FIG. 6) that prevents short circuiting (abstract) and is thus analogous art. Kwak teaches a second insulating glue layer (insulation tape 160a, FIG. 6, [0044]) corresponding to the second lead (second electrode tab 136) in a thickness direction of the first plate and the second plate (see FIGS. 4 and 6).  See FIG. 6 in particular, which shows that the second insulating glue layer 160a is disposed (indirectly) on the first film. 
	Thus, it would have been obvious before the effective filing date of the claimed invention to incorporated the insulating glue (protective tape 27) of Matsushita and the insulation tape (160a) of Kwak to Sugita to arrive at the claimed invention. In modifying Sugita with Matsushita, the person having ordinary skill in the art (“skilled person”) would have arrived at the claimed invention wherein the lithium-ion battery comprises a first insulating glue layer, disposed on a first location of a surface of the first lead. The skilled person would have been motivated to do so in order to insulate the electrode lead and prevent thermal runaway of the battery when, for example, the separator or the like is split in an abnormal case (Matsushita, [0052]). In modifying Sugita with Kwak, the skilled person would have arrived at the claimed invention wherein a second insulating glue layer is disposed on a second location of the surface of the first film corresponding to the second lead in a thickness direction of the first plate and the second plate. The skilled person would have been motivated to prevent short-circuiting between the first electrode plate 140 and the second electrode plate 130 (Kwak, [0056]).Regarding claim 2, Sugita in view of Matsushita and Kwak teach the lithium-ion battery of claim 1 as described above. Sugita also teaches wherein, the first plate is a positive plate, the first current collector is a positive current collector, the first film is a positive film, the first lead is a positive lead; and the second plate is a negative plate, the second current collector is a negative current collector, the second film is a negative film and the second lead is a negative lead. See claim mapping above. 
Regarding claim 3, Sugita in view of Matsushita and Kwak teach the lithium-ion battery of claim 2 as described above. Sugita also teaches wherein a distance between a center of the first recess and an end of the positive film is 1/4 - 3/4 of a length of the positive film (see FIG. 2a and claim mapping above), and a distance between a center of the second recess and an end of the negative film is 1/4 - 3/4 of a length of the negative film (see FIG. 13 and claim mapping above).  
Regarding claim 4, Sugita in view of Matsushita and Kwak teach the lithium-ion battery of claim 2 as described above. Sugita also teaches wherein a distance between a center of the first recess and an end of the positive film is half of a length of the positive film, and a distance between a center of the second recess and an end of the negative film is half of a length of the negative film (see claim mapping above and FIGS. 2a and 13).  
Regarding claims 5, 6 and 8, Sugita in view of Matsushita and Kwak teach the lithium-ion battery of claim 2 as described above.
None of Sugita, Matsushita, and Kwak  teach wherein a length of the first recess is less than a length of the positive lead by 1 - 100mm, a width of the first recess is greater than a width of the positive lead by 1 - 10mm; and a length of the second recess is less than a length of the negative lead by 1 - 100mm, a width of the second recess is greater than a width of the negative lead by 1 - 10mm (claim 5).
None of Sugita, Matsushita, and Kwak teach wherein a length of the first recess is less than a width of the positive film by 1 - 100mm, and a length of the second recess is less than a width of the negative film by 1 - 100mm (claim 6).
Lastly, none of Sugita, Matsushita, and Kwak teach wherein a depth of the first recess is greater than a thickness of the positive lead by 0.005 - 0.1mm, and a depth of the second recess is greater than a thickness of the negative lead by 0.005 - 0.1mm (claim 8).
However, it has been held that changes in size (dimension) are generally recognized as being within the level of ordinary skill in the art. In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955). Where the only difference between the prior art and the claims is a recitation of relative dimensions of the claimed device, and the device having the claimed dimensions would not perform differently than the prior art device, the claimed device is not patentably distinct from the prior art device. Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984).
In the instant case, it appears that the prior art device (i.e., the combination of Sugita and Matsushita) have the same claimed features and that any relative difference in size, dimensions, or proportions would not lead to device that performs differently from the claimed device. Moreover, the present claims cover very broad ranges (three orders of magnitude) and there is no indication in the specification that such broad ranges establish the criticality of the ranges. Thus, the claimed device of claims 5, 6 and 8 is not patentably distinct from Sugita in view of Matsushita and Kwak. Accordingly, it would have been obvious before the effective filing date of the claimed invention to have arrived at the claimed invention of claims 5, 6 and 8 because changes in proportion (size) are within ordinary skill in the art. 
Regarding claim 7, Sugita in view of Matsushita and Kwak teach the lithium-ion battery of claim 2 as described above.  Sugita also necessarily teaches wherein a depth of the first recess is no larger than a thickness of the positive film, and a depth of the second recess is no larger than a thickness of the negative film. The recess portion are taught by Sugita as “exposed portions” (reference numeral 22, 31 or 32; it is noted the reference sign is not provided in FIG. 13 but is apparent from comparison of the other figures) and the undersigned understands this to be a non-coated portion (see [029]), meaning the depth of the recesses are approximately equal to the thickness of the positive/negative films. Thus, the limitation is inherently met.
Regarding claim 9, Sugita in view of Matsushita and Kwak teach the lithium-ion battery of claim 1 as described above.
Neither Sugita nor Matsushita teach wherein a width of a portion of the first lead in the first recess is greater than a width of a remaining portion of the first recess not occupied by the first lead located on one side of the first lead.
However, it has been held that changes in dimension are generally recognized as being within the level of ordinary skill in the art. In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955). Where the only difference between the prior art and the claims is a recitation of relative dimensions of the claimed device, and the device having the claimed dimensions would not perform differently than the prior art device, the claimed device is not patentably distinct from the prior art device. Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984).
In the instant case, it does not appear that there would be any difference between the claimed device and the prior art device of Sugita in view of Matsushita. For at least these reasons, it would have been obvious before the effective filing date of the claimed invention to have arrived at the claimed invention of claim 9 because changes in proportion are within ordinary skill in the art. 
Claims 10-17 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Sugita (WO2013038677A1) in view of Matsushita (US20140120417A1).
Regarding claim 10, Sugita teaches a lithium-ion battery ([001]-[002]), comprising:
	a first plate (positive electrode plate 1a, FIG. 2a; [029]) comprising a first current collector (see [027]), a first film (the term is understood to mean “active material”; the active material is coated on the current collector, see [027]; FIG. 2a shows the “film” as the dark portion (no reference sign is provided)) and a first lead (collector tab 12, FIG. 2A; [029]), 
wherein the first film is disposed on the first current collector (see [027]) and is provided with a first recess (exposed portion 22, FIG. 2A; [027]) configured to receive the first lead (see FIG. 2a), and the first lead is electrically connected to the first current collector (see FIG. 2a; the structure is inherently present since a “collector tab” is necessarily electrically connected to the current collector), the first recess having three sides defined by the first film (see FIG. 2a, the first recess has three sides defined by the alleged first film);
a second plate (negative electrode plate 2a, FIG. 13; [030], [056]) comprising a second current collector (see [027]), a second film (the active material is coated on the collector, see [027]) and a second lead (negative electrode lead 6, FIG. 2b; [027]),
wherein the second film is disposed on the second current collector and is provided with a second recess (exposed portion 31, FIG. 2b) configured to receive the second lead (see FIG. 2b), and the second lead is electrically connected to the second current collector (the structure is inherently present since a “collector tab” is necessarily electrically connected to the current collector); 
wherein a width of a portion of the first lead in the first recess is greater than a width of a remaining portion of the first recess not occupied by the first lead located on one side of the first lead (see FIG. 2a and discussion below); and
	 a separator (separator 3, FIG. 1; [069]) disposed between the first plate and the second plate (see FIG. 1).
Sugita does not teach (1) a first insulating glue layer, disposed on a first location of a first surface of the first lead and covering the three sides of the first recess defined by the first film.
	However, Matsushita teaches the deficient limitation. Matsushita relates to electrodes having exposed portions with a lead bonded thereto (abstract) and is thus analogous art.
	Matsushita teaches an electrode (any of embodiments of Figs 4-7, see, e.g., Fig. 4a) having a recessed portion (non-coated portion 21b) with an electrode lead (lead 25) disposed in the recessed portion. The electrode lead (lead 25) is covered with an insulating glue (e.g., resin tape of protective tape 27, see [0052]). The recessed portion has 4 sides and the insulating glue (protective tape 27) covers all four sides and covers the entirety of the portion of the electrode disposed in the recessed portion. Thus, Matsushita teaches a first insulating glue layer, disposed on a first location of a first surface of the first lead and covering the three sides of the first recess defined by the first film.
	It would have been obvious before the effective filing date of the claimed invention to incorporated the insulating glue (protective tape 27) of Matsushita to the electrode leads of Sugita to arrive at the claimed invention wherein the lithium-ion battery comprises a first insulating glue layer, disposed on a first location of a first surface of the first lead and covering the three sides of the first recess defined by the first film. The skilled person would have been motivated to do so in order to insulate the electrode lead and prevent thermal runaway of the battery when, for example, the separator or the like is split in an abnormal case ([0052]).
	It is also believed that Sugita teaches, “wherein a width of a portion of the first lead in the first recess is greater than a width of a remaining portion of the first recess not occupied by the first lead located on one side of the first lead.” While the claim language is verbose, it is believed that the intent of the was to claim that the recess is wider than the lead. The claim is interpreted in this manner and in this interpretation, the claim limitation is clearly met (see FIG. 2a of Sugita), and the lead would not fit into the recess if this were not true. 
Regarding claim 11, Sugita in view of Matsushita teach the lithium-ion battery of claim 10 as described above. Sugita also teaches wherein, the first plate is a positive plate, the first current collector is a positive current collector, the first film is a positive film, the first lead is a positive lead; and the second plate is a negative plate, the second current collector is a negative current collector, the second film is a negative film and the second lead is a negative lead. See claim mapping above. 
Regarding claim 12, Sugita in view of Matsushita teach the lithium-ion battery of claim 10 as described above. Sugita also teaches wherein a distance between a center of the first recess and an end of the positive film is 1/4 - 3/4 of a length of the positive film (see FIG. 2a and claim mapping above), and a distance between a center of the second recess and an end of the negative film is 1/4 - 3/4 of a length of the negative film (see FIG. 13 and claim mapping above).  
Regarding claim 13, Sugita in view of Matsushita teach the lithium-ion battery of claim 10 as described above. Sugita also teaches wherein a distance between a center of the first recess and an end of the positive film is half of a length of the positive film, and a distance between a center of the second recess and an end of the negative film is half of a length of the negative film (see claim mapping above and FIGS. 2a and 13).  
Regarding claims 14, 15 and 17, Sugita in view of Matsushita teach the lithium-ion battery of claim 10 as described above.
Neither Sugita nor Matsushita teach wherein a length of the first recess is less than a length of the first lead by 1 – 100 mm, a width of the first recess is greater than a width of the first lead by 1 - 10mm, and a length of the second recess is less than a length of the second lead by 1 - 100mm, a width of the second recess is greater than a width of the second lead by 1 – 10 mm (claim 14).
Neither Sugita nor Matsushita teach wherein a length of the first recess is less than a width of the first film by 1 - 100mm, and a length of the second recess is less than a width of the second film by 1 - 100mm (claim 15).
Lastly, neither Sugita nor Matsushita teach wherein a depth of the first recess is greater than a thickness of the first lead by 0.005 - 0.1mm, and a depth of the second recess is greater than a thickness of the second lead by 0.005 - 0.1mm (claim 17).
However, it has been held that changes in size (dimension) are generally recognized as being within the level of ordinary skill in the art. In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955). Where the only difference between the prior art and the claims is a recitation of relative dimensions of the claimed device, and the device having the claimed dimensions would not perform differently than the prior art device, the claimed device is not patentably distinct from the prior art device. Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984).
In the instant case, it appears that the prior art device (i.e., the combination of Sugita and Matsushita) have the same claimed features and that any relative difference in size, dimensions, or proportions would not lead to device that performs differently from the claimed device. Moreover, the present claims cover very broad ranges (three orders of magnitude) and there is no indication in the specification that such broad ranges establish the criticality of the ranges. Thus, the claimed device of claims 14, 15 and 17 is not patentably distinct from Sugita in view of Matsushita. Accordingly, it would have been obvious before the effective filing date of the claimed invention to have arrived at the claimed invention of claims 14, 15 and 17 because changes in proportion (size) are within ordinary skill in the art. 
Regarding claim 16, Sugita in view of Matsushita teach the lithium-ion battery of claim 10 as described above. Sugita also necessarily teaches wherein a depth of the first recess is no larger than a thickness of the positive film, and a depth of the second recess is no larger than a thickness of the negative film. The recess portion are taught by Sugita as “exposed portions” (reference numeral 22, 31 or 32; it is noted the reference sign is not provided in FIG. 13 but is apparent from comparison of the other figures) and the undersigned understands this to be a non-coated portion (see [029]), meaning the depth of the recesses are approximately equal to the thickness of the positive/negative films. Thus, the limitation is inherently met.
Regarding claim 19, Sugita in view of Matsushita teach the lithium-ion battery of claim 10 as described above. Sugita in view of Matsushita also necessarily teaches wherein the first insulating glue layer is disposed on an upper surface and below a lower surface of the first lead in a thickness direction of the first plate and the second plate (“[a] protective tape 27 covers, on the one main surface side of the positive electrode current collector 21A, the positive electrode current collector exposed surface 21a, the lead 25, and the protective layer 28, and, on the other main surface side of the positive electrode current collector 21A, the positive electrode current collector exposed surface 21” (Matsushita, [0052])).
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Sugita (WO2013038677A1) in view of Matsushita (US20140120417A1), and further in view of Lee (US20110027636A1).
Regarding claim 18, Sugita in view of Matsushita teach the lithium-ion battery of claim 10 as described above.  
Sugita does not teach wherein a pair of second insulating glues are disposed on two opposing sides of the first film at a first location and a second location, respectively, wherein the second lead on the second plate is sandwiched between the pair of second insulating glue layers in a thickness direction of the first plate and the second plate.
However, Lee teaches the deficient limitations. Lee relates to a wound battery having an active material coating onto the current collectors (abstract) and is thus analogous art.
Lee teaches using a plurality of insulators (90a, 90b, 90c and 90d, see FIG. 1 and [0011]), of which the pairs of 90a + 90d and 90c + 90b satisfy the limitation of, “disposed on two opposing sides of the first film at a first location and a second location.” Where a pair of insulators, or all of 90a-90d of the insulators of Lee are used with Sugita and Matsushita as described above, the limitation of, “wherein the second lead on the second plate is sandwiched between the pair of second insulating glue layers in a thickness direction of the first plate and the second plate” would necessarily be met because the insulators are provided at opposing ends and on opposing surfaces. 
Thus, it would have been obvious before the effective filing date of the claimed invention to have modified the lithium-ion battery of claim 10 as taught by Sugita and Matsushita with that of Lee to arrive at the claimed invention. The skilled person would have been motivated to prevent short circuit between the positive and negative electrodes ([0011]).

Double Patenting
Claims 1-19 of this application are patentably indistinct from claims 1-19 of Application No. 17/746,755. Pursuant to 37 CFR 1.78(f), when two or more applications filed by the same applicant or assignee contain patentably indistinct claims, elimination of such claims from all but one application may be required in the absence of good and sufficient reason for their retention during pendency in more than one application. Applicant is required to either cancel the patentably indistinct claims from all but one application or maintain a clear line of demarcation between the applications. See MPEP § 822.
Claims 1-19 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of copending child Application No. 17/746,755 (reference application). The claims of the reference application are identical to the instant application. This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON AARON BARTON whose telephone number is (571)270-3551. The examiner can normally be reached 9:00 AM to 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allison Bourke can be reached on (303)297-4684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JASON BARTON/Examiner, Art Unit 1721

/WILLIAM E MCCLAIN/Primary Examiner, Art Unit 1721